t c memo united_states tax_court allen o zachman and bernadette zachman petitioners v commissioner of internal revenue respondent docket no filed date john r koch for petitioners tracy a martinez for respondent memorandum findings_of_fact and opinion thornton judge respondent determined the following deficiencies additions to tax and penalties with respect to petitioners’ federal_income_tax liabilities additions to tax and penalties sec sec sec year deficiency a a a b a dollar_figure dollar_figure of the -- interest due on dollar_figure big_number -- -- big_number -- -- dollar_figure sec_6653 b was repealed for xx sec_6662 was enacted in generally effective for returns the due_date for which is after date the issues for decision are whether oak hill co oak hill a putative business_trust established by petitioners should be disregarded for federal_income_tax purposes because it lacks economic_substance we hold that it should whether petitioners are liable for additions to tax for negligence pursuant to sec_6653 for taxable years and and an accuracy-related_penalty pursuant to sec_6662 a for taxable_year we hold that they are findings_of_fact the parties have stipulated some of the facts which are so found the stipulated facts and associated exhibits are 1’ all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure incorporated by this reference petitioners resided in rogers minnesota when they filed their petition for more than years petitioners have owned and operated a 235-acre dairy farm petitioner husband also sells parts and silo loaders prior to petitioners’ farm assets personal_property and real_property were held in various trusts including north curve and orange run trusts promoted by lowell anderson ’ in upon the advice and recommendation of james noske and norb stelton whom they had just met in a doctor’s office petitioners decided to transfer their assets into new business trusts on date petitioners executed a bill of sale whereby for stated consideration of one dollar and other good and valuable consideration they purported to transfer to oak hill their farm equipment and livestock on the same day in their capacities as trustees for the north curve and orange run trusts petitioners purportedly conveyed and quitclaimed their interests in the farm real_estate to pleasant acres co pleasant acres on date lowell anderson was indicted by a federal grand jury in wyoming for conspiring to defraud the united_states by selling common-law trusts which were used to evade federal income taxes see 911_f2d_1422 10th cir petitioners were issued a subpoena to testify before the grand jury regarding matters involving lowell anderson but they were ultimately excused from testifying lowell anderson died while the criminal proceedings were pending see id simultaneously petitioners purportedly conveyed to pleasant acres three life_insurance policies and an extensive assortment of personal_property including furniture china lamps home appliances and an encyclopedia oak hill and pleasant acres both purport to be business trusts formed pursuant to minnesota law the named trustees of each of these purported trusts are parnell inc parnell and armageddon inc armageddon nonprofit_corporations organized under the laws of south dakota these corporations are also the named trustees for numerous other business trusts the declaration of trust of oak hill declaration of trust dated date recites that it is made between parnell and armageddon herein referred to as trustees for the purpose of enabling the trustees to hold and manage the trust estate and to carry on business as hereinafter provided the declaration of trust further provides in pertinent part article iii shares sec_1 the beneficial_interest in this trust shall be divided into shares without par_value upon unanimous approval of the board_of trustees shares may be sold or exchanged for such consideration and on such terms as the trustees deem proper all shares shall be evidenced by trust certificates of which sic shall be signed by each of the trustees sec_2 the certificates shall entitle owners thereof to participate proportionately in all dividends and other distributions of income or principal as the trustees may from time to time in their absolute discretion declare and pay out provided that upon the termination of the trust the trustees shall distribute all of the property and accrued income to the certificate holders of record in proportion that the number of shares they own bears to the total number of shares issued and outstanding sec_3 any trustee hereunder may acquire hold and dispose_of shares in this trust to the same extent and in the same way as if he were not a trustee and without affecting in any way his status or power as such sec_4 no shares shall be issued in addition to those originally specified herein except as replacements for other certificate holders as authorized by this declaration the total number of shares outstanding shall not exceed one hundred in number sec_5 transfers of shares shall be made only on the books of the business_trust and the old certificate properly endorsed shall be surrendered and canceled before a new certificate is issued provided that no transfer shall be effective until approved by unanimous vote of the board_of trustees section the rights of trust certificate holders and other persons becoming entitled to shares of the trust shall be subject_to all terms and conditions of this declaration of trust the shares shall not be personal_property and the ownership thereof shall not give any person any legal or equitable_title in or to the trust property or any part thereof but shall only entitle the owners of shares to their proportionate shares of dividends and distributions as herein provided no shareholders shall have any rights to manage or control the property affairs or business of the trust or any power to control trustees in these respects no shareholder shall have any right to a partition of the trust property or to an accounting during the continuance of the trust no part of the trust property or the income therefrom shall be liable for the debts of any trust certificate holder and no certificate holder shall have any power to sell assign transfer encumber or in any manner to anticipate or dispose_of his shares or the income produced thereby prior to the actual distribution in fact by the trustee to said certificate holder section the death insolvency or incapacity of any trust certificate holder shall not operate to terminate or dissolve the trust or affect its continuity if any certificate holder hereunder dies becomes insolvent or is placed under any legal incapacity before the termination of this trust his shares shall become null and void and shall immediately revert to the board_of trustees who shall thereupon name a replacement beneficiary or beneficiaries and issue a new certificate or certificates as provided in this declaration article iv board_of trustees sec_1 the business and property of the business_trust shall be managed by board_of trustees who shall be the persons named in the declaration of trust who shall serve until their successors are duly qualified in the event of the death incapacity resignation or retirement of any trustee a successor trustee shall be appointed by the remaining trustee or trustees sec_3 the trustees shall hold in the trust name legal and equitable_title to all property real and personal and shall have absolute and exclusive power and control_over the management and conduct of the business of the trust free from any right of control of any of the certificate holders the trustees may hold manage and dispose_of the property and business of the trust in the same manner as if they were absolute proprietors thereof subject only to the specific limitations herein contained the trustees shall have the power without limitation to purchase or otherwise acquire property and to sell exchange lease mortgage pledge or in any manner dispose encumber improve or deal with the property of the trust real or personal or any part thereof or any interest therein on such terms and for such consideration as they deem proper the declaration of trust as well as various minutes for the board meetings of oak hill’s trustees bears the signatures of cheryl a foshaug president of armageddon and marti inman president of parnell neither foshaug nor inman has ever met petitioners or heard of oak hill neither ever managed oak hill they each signed various papers including blank or incomplete pages at the request of james or joan noske foshaug often neither read nor understood the pieces of paper she signed as president of parnell inman took no action other than as directed by james or joan noske the minutes for the oak hill trustees’ meeting dated date signed by foshaug and inman indicate that the trustees appointed daniel strohmeier as manager of oak hill with authority to oversee the business operations of the trust and to issue checks to pay general operating_expenses ’ if strohmeier ever conducted business related to oak hill it was at the direction and under the control of james or joan noske sometime in or john b ellering became president of armageddon and parnell and replaced strohmeier a sec_3 on date the u s district_court for the district of minnesota entered a final judgment of permanent injunction as to foshaug inman armageddon and parnell enjoining them under sec_7408 and sec_7402 from organizing or assisting in the organization of an abusive_tax_shelter plan or arrangement involving business trusts another case involving noske trusts scherping v commissioner tcmemo_1989_678 includes as a finding of fact that in date james and joan noske took strohmeier from an alcoholic treatment center made him a figurehead president of an entity to which the taxpayers had transferred their dairy farm assets and placed him on the taxpayers’ family farm to live and work for the last half of doing farm chores at the taxpayers’ direction manager of oak hill ellering owned a bowling alley he knew nothing about dairy farming petitioners had no official titles or offices in oak hill armageddon or parnell initially petitioners received all trust shares in oak hill and pleasant acres on date petitioners surrendered their original shares in oak hill each receiving new shares the remaining shares purportedly were transferred to bbca inc bbca an organization purporting to be a church the president of bbca was joan noske during the years at issue petitioners’ day-to-day farming operation including the parts business was run by petitioners and their sons gerard and ryan who received no wages for their labors all the gross_receipts from petitioners’ farming in date ellering was convicted by a jury in the u s district_court for the district of minnesota of conspiracy to defraud the united_states by impeding the internal_revenue_service his conviction was based on his participation with james and joan noske and imelda spaeth in a scheme to assist clients of the noskes who sought to reduce or avoid federal income taxes form business trusts that named armageddon and parnell as trustees after ellering’s criminal conviction petitioners’ son gerard became president of armageddon and parnell the minutes of a special meeting of the oak hill trustees dated date and signed by inman and foshaug recite that these transfers were made upon application of the petitioners and were unanimously approved by the trustees operation including the parts business were sent to joan noske at a post office box in cold springs minnesota some of these amounts were received at this post office box directly from the payors in other instances payors sent checks directly to petitioners who would forward them to the cold springs post office box when petitioners received bills from companies they bought parts from these too were generally forwarded to the cold springs post office box joan noske generally made provision out of oak hill funds for paying farm expenses parts inventory purchases utility and other billings and real_estate_taxes as well as for paying certain of petitioners’ living_expenses including expenses for insurance reroofing petitioners’ personal_residence hospital bills a newspaper subscription and property taxes on petitioners’ residence oak hill also paid percent of petitioners’ utilities during the years at issue joan noske did all the bookkeeping for oak hill she prepared the federal_income_tax returns for oak hill and at least other trusts that name armageddon and parnell as trustees she also prepared petitioners’ income_tax returns for the years in issue ona monthly or bimonthly basis petitioners received ledgers from joan noske which accounted for funds purportedly received and disbursed by oak hill during the years at issue the -- - disbursements included dollar_figure per month to joan noske for her bookkeeping services on date the u s district_court for the district of minnesota entered a final judgment of permanent injunction as to james and joan noske finding that they had engaged in conduct subject_to penalty under sec_6700 and enjoining them from organizing assisting selling or otherwise promoting business trusts as abusive tax_shelters as part of the judgment the noskes were ordered to supply respondent’s district_director with the names and addresses of all purchasers of the business trusts on file with the minnesota secretary of state which list armageddon and parnell as corporate trustees subsegquently the noskes identified oak hill and pleasant acres as being among the business trusts involved in the injunction action in date joan and james noske were convicted of among other things conspiracy to defraud the united_states by impeding the internal_revenue_service and conspiracy to evade federal income taxes the convictions were based on the noskes’ participation in a scheme to assist their clients in reducing or avoiding federal income taxes by forming business trusts which named armageddon and parnell as trustees it was further determined that the noskes participated in a scheme whereby their clients would transfer all of their income-producing property to the business trusts and then issue percent of their trust shares to bbca thus effectively evading the assessment and payment of percent of their clients’ federal_income_tax liability oak hill filed federal_income_tax returns for through reporting schedule f income from petitioners’ farming operation interest_income schedule c income from petitioners’ parts business and capital_gains in taxable_year oak hill reported a net_loss in taxable years and oak hill reported that percent of its net_income was distributed to petitioners ’ the trust itself paid no taxes petitioners reported only their distributive_share of oak hill’s net_income on their joint federal_income_tax returns respondent determined that petitioners are taxable on the gross_income reported by oak hill because the creation of oak hill and the subsequent transfer of petitioners’ assets thereto was a sham_transaction lacking in economic_substance because petitioners have improperly attempted to assign their income to ’ for taxable_year oak hill claimed an income distribution_deduction for percent of its reported distributable_net_income reporting that percent was distributed to petitioners but failing to report the recipient of the remaining percent for taxable_year oak hill reported that its reported distributable_net_income was distributed percent to petitioners and percent to bbca oak hill and because petitioners are taxable on the trust income under the grantor_trust_rules in sec_671 through opinion if the creation of a_trust has no real economic_effect and alters no cognizable economic relationships it will be disregarded for federal_income_tax purposes our guidepost is the economic_substance of the transaction see 79_tc_714 affd 731_f2d_1417 9th cir markossian v commissioner 73_tc_1235 this rule applies even if the trust is recognized pursuant to state law as a business_trust or other form of jural entity see zmuda _ v commissioner supra whether a_trust lacks economic_substance is a question of fact see 992_f2d_789 8th cir affg per curiam tcmemo_1991_508 relevant factors include whether the taxpayer’s relationship as grantor to the property differed materially before and after the trust’s this is not the first occasion we have had to examine trust arrangements devised and promoted by the noskes on each occasion we determined that they were sham entities used by taxpayers to avoid income_tax see eg scherping v commissioner tcmemo_1998_288 paulson v commissioner tcmemo_1991_643 affd without published opinion 994_f2d_843 8th cir paulson v commissioner tcmemo_1991_508 affd 992_f2d_789 8th cir scherping v commissioner tcmemo_1991_384 chase v commissioner tcmemo_1990_615 chase v commissioner tcmemo_1990_164 affd 926_f2d_737 8th cir scherping v commissioner tcmemo_1989_678 formation whether the trust had an independent_trustee whether an economic_interest passed to other beneficiaries of the trust and whether the taxpayer felt bound by any restrictions imposed by the trust or by the law of trusts see markosian v commissioner supra pincite5 muhich v commissioner tcmemo_1999_192 the burden_of_proof is on petitioners see rule the evidence clearly establishes that oak hill lacked economic_substance and was merely a paper entity created for the primary purpose of reducing petitioners’ federal_income_tax petitioners’ relationship to their property did not differ materially before and after the creation of oak hill although petitioners purported to transfer all their income-producing personal_property to oak hill in reality they retained dominion and control_over it they continued to operate the farm and parts businesses just as they always had making all the management decisions together with their sons gerard and ryan petitioners provided all the income-producing labor and made all the management decisions petitioner wife testified that except for bookkeeping everything is run the same on their farm as it was before the creation of oak hill petitioner wife testified further that she did not really view the trust as being separate from herself ’ the record does not establish that parnell and armageddon were independent trustees or that they performed any significant duties or exercised any significant control or power over the farm or parts businesses contrary to the terms of article iv sec_3 of the declaration of trust parnell and armageddon did not have absolute and exclusive power and control_over the management and conduct of the business petitioners concede that inman and foshaug were strangers to oak hill and were nothing more than figurehead presidents of the corporate trustees merely signing documents often blank or incomplete at the instigation of the noskes the use of strangers as signers of organizational documents and the absence of any meaningful role by nominal trustees in the operation of the trust are evidence that the purported trust lacks economic_substance see para techs trust v commissioner tcmemo_1994_366 affd without published opinion sub nom anderson v commissioner 106_f3d_406 9th cir and cases cited therein petitioners argue that petitioner husband curtailed his involvement in the farm and parts businesses after because of health problems any such curtailment of petitioner husband’s activities however cannot credibly be attributed to the existence of oak hill allegedly created years previously in any event petitioner husband continued to serve a managerial and supervisory role in the farm’s operation even after -- - petitioners also concede that strohmeier served no meaningful function as manager of oak hill similarly there is no evidence that strohmeier’s successor ellering served any meaningful function as manager of oak hill in fact there is no evidence that oak hill ever conducted any business at all ’ upon the alleged creation of oak hill no economic_interest passed to any beneficiary other than petitioners nor does the record establish that the subsequent purported transfer to bbca of percent of petitioners’ shares in oak hill was a valid conveyance of petitioners’ economic interests to the contrary at trial petitioners vigorously asserted that they never knowingly authorized any such transfer of their shares to bbca petitioners assert that they had motives apart from tax- avoidance for establishing oak hill but any such motives are not credibly established on this record for example petitioners argue that oak hill was created for estate-planning purposes to on brief petitioners seek to attribute to parnell and armageddon the activities of the noskes arguing that parnell and armageddon controlled oak hill’s checkbook through the agency of the noskes petitioners have not established however that the noskes were in fact the agents of parnell or armageddon there is no mention of the noskes in the declaration of trust there is no evidence that the noskes were authorized to or actually did assume the fiduciary duties allegedly imposed on the corporate trustees under the purported trust documents rather the totality of the evidence strongly suggests that the noskes provided petitioners with bookkeeping services for which they were compensated and bad advice as part of a conspiracy to defraud the united_states for which they were imprisoned -- - keep the farm together in the family it is unclear however how the establishment of oak hill would accomplish any such objective under article iii section of the declaration of trust if any trust certificate holder dies before termination of the trust his shares become null and void and shall immediately revert to the board_of trustees who shall thereupon name a replacement beneficiary or beneficiaries accordingly the creation of oak hill would have provided petitioners no assurance that the farm would remain in their family to the contrary under the terms of the declaration of trust absolute power over the disposition of the farm property either during their lives or upon the death of either petitioner would have resided with parnell and armageddon in any event the expectancy of an estate-planning advantage does not establish entitlement to an income_tax advantage see prindle intl marketing ubo v commissioner tcmemo_1998_164 similarly petitioners argue that the establishment of oak hill was motivated by a desire to achieve limited_liability with respect to the parts business in order to protect the farm property we conclude however that any such objective was peripheral to petitioners’ primary objective of deflecting their taxable_income petitioners’ personal farm property was commingled with the parts business property in oak hill and so was not insulated from liability arising from the parts business contending that they received only a share of the oak hill income petitioners argue that they should be taxed only on the share they actually received 't it is axiomatic however that taxation is concerned with actual command over the property taxed--the actual benefit for which the tax is paid and that the transfer of formal legal_title will not operate to shift the incidence of taxation attributable to ownership of property where the transferor continues to retain significant control_over the property transferred 435_us_561 see sundance ranches inc v commissioner tcmemo_1988_535 affd without published opinion 9th cir petitioners clearly retained sufficient power and control_over their farm and parts businesses to be properly treated as the recipients of the income for tax purposes cf 333_us_591 hutcherson v commissioner tcmemo_1984_165 in light of our holdings on these issues we need not reach respondent’s alternative argument that petitioners should be taxed on the oak hill income under the grantor_trust_rules ‘ the record does not establish what ultimately happened to the percent of oak hill income allegedly distributed to bbca cf 64_f3d_435 8th cir ina case involving the transfer of a family farm business to a noske trust of which bbca was a beneficiary the taxpayers received cash back from bbca on a regular basis additions to tax and penalties respondent determined that petitioners are liable for additions to tax under sec_6653 for taxable years and and an accuracy-related_penalty under sec_6662 for taxable_year sec_6653 a imposes an addition_to_tax equal to percent of the underpayment if any part of the underpayment is attributable to negligence sec_6653 b imposes an addition_to_tax equal to percent of the interest payable on the portion of the underpayment attributable to negligence sec_6662 imposes a 20-percent penalty on any portion of an underpayment that is attributable to negligence negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the same circumstances see 85_tc_934 petitioners have the burden of proving that respondent’s determinations are incorrect see rule a 58_tc_757 petitioners argue only that because there is no underpayment_of_tax there is no amount upon which to compute additions to tax or penalties we have sustained respondent’s determination that petitioners understated their federal_income_tax liability for taxable years and accordingly petitioners’ argument must fail petitioners have not established that they used reasonable care in ascertaining their income_tax_liability for these years they have not shown that they reasonably relied on a competent professional adviser independent of those persons who were involved in marketing these abusive trusts we sustain respondent’s determinations on this issue to reflect the foregoing decision will be entered for respondent
